Per Curiam.

The petition for certiorari is denied for the reason that the petitioner has failed to comply with section 2 "of Rule 35 of the Supreme Court, which provides that the “ petition shall contain only a summary and short statement of the matter involved and the reasons relied on for the issuance of' the writ,” and that the supporting brief must be direct and concise.
The petition for certiorari filed in this case is fifty-one pages long and contains no concise statement of the facts. The brief in support of the petition is seventy-two pages long and is presented separately. Both the petition and the brief have the same appendix, which is ninety pages long, and contains many references to Florida statutes.